DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 17, 2022 has been entered.
Claims 8-20 have been canceled. Claims 1-7 are pending and have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 2, the recitation of “storage-stable” renders the claim indefinite. Although the instant specification discloses the term “stable” is “used herein relate to the activity of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Silbering et al (US 4,965,203; 10/23/1990) in view of Jiang et al (US 7,473,543 B2; 1/6/2009) and Surgiflo (Ethicon. 2014;1-16.).

Silbering teaches thrombin formulations (Abstract) comprising a solution containing 2,000 U/ml thrombin in NaCl solution containing 50% v/v glycerol (col.1 line 56-58), wherein the solution, after storage at room temperature for 6 months, had retained all of its original clotting activity, after storage for 12 months at room temperature, had retained 80% of its original activity (col.1 line 60-63). Silbering teaches sterile, storage stable thrombin preparations can be produced by adding to purified thrombin, in a suitable medium, stabilizing quantities of certain buffers (col.1 line 51-54). Silbering teaches hemostatic materials in combination with thrombin powder or thrombin in saline can be effectively used with said thrombin formulations using a variety of techniques (col.4 line 22-27).

Silbering does not teach the claimed glycerol concentrations (claims 1-2).
However, Silbering does teach said thrombin formulations comprising a solution comprises 50% v/v glycerol, which is close to the claimed glycerol concentration (more than 50% v/v, e.g., 50.1% v/v).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize glycerol concentration as a matter of routine practice. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine 

The references cited above do not teach thrombin formulations are provided in a container within a hemostatic kit (claim 1), wherein the kit further comprises calcium (claim 3).
Jiang teaches thrombin compositions (Title) comprising thrombin, NaCl, and CaCl2 (aqueous) (col.1 line 48-49), wherein the composition is provided in the form of a kit comprising a sealed container (col.2 line 32-34), thrombin is used medically as a hemostatic agent and as a component of tissue adhesives (col.3 line 5-6), and CaCl2 is included in the formulation to promote hemostasis (col.4 line 63-64) and to improve the physical stability of thrombin (col.5 line 1-2). For long-term storage, the (aqueous) composition is aliquoted into sterile vials (col.5 line 17-18).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate thrombin formulations in a container within a hemostatic kit comprises calcium, since Silbering and Jiang both disclose liquid thrombin compositions comprises thrombin, and Jiang specifically discloses that sterile vials provide long-term storage for liquid thrombin compositions, and calcium promotes hemostasis and improves the physical stability of thrombin. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate thrombin formulations in a container within a hemostatic kit comprises calcium with a reasonable expectation for successfully obtaining thrombin formulations.

Regarding the limitation of a “large-scale” in claim 1, changes in size / proportion would not establish patentability in a claim, where the only difference between the prior art and the 

The references cited above do not teach the kit comprises a container containing gelatin (claim 1).
However, Jiang does teach that the thrombin can be applied to bleeding tissue to achieve hemostasis, often in combination with an absorbable gelatin sponge (col.5 line 36-38). Surgiflo teaches a hemostatic kit with thrombin intended for hemostatic use by applying to a bleeding surface, wherein gelatin is stored in a separate container from a thrombin solution (p.3 para 1).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to store gelatin in a separate container from a thrombin solution in a hemostatic kit as a routine practice, as evidenced by Surgiflo. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to store gelatin in a separate container from a thrombin solution in a hemostatic kit, with a reasonable expectation for successfully obtaining thrombin formulations.

Regarding claims 6-7, the thrombin taught in the prior art seems to be the same as the claimed thrombin. Therefore, the thrombin of the prior art is at least 70% active after about 20 hours at a temperature of about 50ºC and/or after about 2 minutes at a temperature of about 100ºC. Furthermore, the “wherein” clause (in claims 6-7) does not recite any additional elements, but simply states a characterization of thrombin. Therefore, the “wherein” clause is not 

Response to Arguments
Applicant argues that Larsen is silent on liquid thrombin compositions as instantly claimed, and that the cited art do not teach kits comprising a liquid composition of a large-scale and storage-stable sterile preparation. However, these arguments are moot in light of the new rejections above in view of applicant’s amendments.

Applicant argues that in view of Silbering, the skilled person would have been led away from using a high glycerol concentration in large-scale sterile liquid preparations as instantly claimed.
These arguments are not found persuasive because rejected claims require a high glycerol concentration. If a high glycerol concentration causes problems in sterile liquid thrombin preparations, then, applicant’s sterile liquid thrombin preparation that requires a high glycerol concentration has an enablement issue. If there is a component that enables the sterile liquid thrombin preparation having a high glycerol concentration, please recite that component in the rejected claims.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651